Citation Nr: 0305687	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  97-33 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is the mother of a veteran who had active 
service with the U.S. Marine Corps from January 1990 to 
January 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California. 


FINDING OF FACT

Headaches and head pain manifested to a compensable degree in 
the first postservice year were likely symptoms of the 
veteran's death-causing medulablastoma.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

While the appellant was never sent correspondence 
specifically advising her of the changes in the law due to 
the VCAA, the record is sufficient to address this claim; and 
since the decision grants the benefit sought, in the interest 
of expediency the Board will proceed with the determination 
without delaying it for the VCAA notice to the appellant. 

Background

Service medical records reveal that the veteran reported 
headaches and head congestion in September 1991.  Headaches 
were not shown on his examination prior to separation in 
January 1994.

Shortly after separation from service, in March 1994, the 
veteran reported complaints of headaches and head pain on his 
VA Report of Medical Examination for Disability Evaluation.  
Examination of the head was normal, and no diagnosis was 
given with regard to these complaints.  

In a September 1994 rating action, the RO denied a claim for 
service connection for head pain on the basis that there was 
no diagnosed disorder.  

After complaining of headaches and vomiting for two weeks, 
the veteran was diagnosed with medulablastoma in November 
1995.  A subsequent MRI  study demonstrated lesions in the 
thoracic spine, which were metastases from the 
medulablastoma.  Over the next 18 months the veteran 
underwent an aggressive course of treatment, including 
surgery and chemotherapy, before succumbing to the brain 
cancer in May 1997.

The veteran's death certificate reveals that he died on May 
[redacted] 1997 at the age of 26.  The cause of death was reported 
as hydrocephalus due to recurrent medulablastoma. 

In October 2000, the veteran's claims file was forwarded for 
review by a VA oncologist to determine whether the head pain 
noted in March 1994 was an early manifestation of his brain 
cancer.  The reviewer indicated that head pain or headaches 
could be manifestations, and usually were manifestations, of 
the type of tumor the veteran had as it grew.  He further 
noted that the veteran's cancer was certainly in its end 
stages by the time it was diagnosed in November 1995.  He 
added that the disability was not as likely as not related to 
the veteran's exposure to fluorocarbons in service.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases, including tumors of the brain or spinal 
column, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38  U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran died of hydrocephalus associated with his brain 
cancer, identified as medulablastoma.  While the tumors were 
first diagnosed in November 1995, 22 months after the 
veteran's separation from service, the medical evidence of 
record reasonably shows that he was experiencing symptoms of 
the medulablastoma to a compensable degree during the first 
post-service year.  The record clearly shows that the veteran 
reported head pain in March 1994, shortly after service.  The 
pain was sufficient that he sought service connection for it.  
Although the RO denied service connection for head pain in 
September 1994, the denial was based on the lack of a 
diagnosis of an underlying disease entity.  On special 
oncology review in October 2000, the reviewing physician 
specifically associated the headaches with the veteran's 
death-causing brain cancer.  He indicated that head pain and 
headaches "can be" and "usually are" manifestations of the 
veteran's type of cancer.  Review of the record reveals that 
the veteran exhibited headaches and head pains, likely to a 
compensable degree, as early as in March 1994 (thus, clearly 
in the first postservice year).  As the evidence reasonably 
shows that the veteran's death-causing cancer was manifested 
to a compensable degree in the first postservice year, the 
cancer may be presumed to have been incurred in service, and 
consequently be service connected.  And because the veteran's 
death-causing disease is service connected, service 
connection for the cause of his death likewise is warranted.  
38 U.S.C.A. §§ 1112,1113; 38 C.F.R. § 3.307, 3.309.  





ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

